
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18(i)



First Amendment to the Anthem 2001-2003 Long-Term Incentive Plan
April 25, 2002


        The Anthem 2001-2003 Long-Term Incentive Plan (the "Plan") is amended
pursuant to Section XIII thereof as follows:

1.    Section VII. Payment of Awards

        The first subsection of Section VII is replaced in its entirety with the
following, which supersedes and controls over any conflicting terms of the Plan:

        Payment Deferral Options:    Except as otherwise provided in
Section VIII, Participants who are active employees of the Company as of
December 31, 2003 shall be entitled to receive payment of their vested Award
Accounts according to their choice among the following options:

(i)A lump sum equal to vested Award Account value paid as soon as practicable
after the completion of the Performance Period.

(ii)Five equal annual installments with the first installment beginning as soon
as practicable after completion of the Performance Period.

(iii)Lump sum paid at Approved Retirement.

(iv)Five equal annual installments, with the first installment beginning on the
first day of the Participant's Approved Retirement.

(v)Payments in two calendar years (not necessarily consecutive and not preceding
the end of the Performance Period) elected by a Participant of a specified
percentage (not necessarily equal percentages, but in the aggregate 100%) of
his/her Award Account.

        Notwithstanding anything contained in subsection (iii) or (iv) to the
contrary, payment of the lump sum or commencement of installment payments to a
Participant whose Approved Retirement occurred during a Performance Period shall
not be made, or commence until after completion of the Performance Period. Also
notwithstanding anything contained in this Section to the contrary, any election
to defer payment of the Award Account balance under subsection (iii), (iv) or
(v) shall be equal to 90% of the Award Account balance with the other 10% being
paid as soon as practicable after the end of the Performance Period or such
earlier date applicable under Section VIII. Each Participant shall make an
irrevocable election as to the desired form of payment of his or her entire
Award Account as soon as practicable after the date of the Award in accordance
with procedures established by the Committee. If no deferral election is on file
and except as otherwise provided in this Section, awards will be paid in a lump
sum as soon as practicable after completion of the Performance Period. If a
Participant dies or incurs a Disability before commencement of payment of the
Participant's Award Account, the Award Account shall be determined in accordance
with Section VIII, and payment shall be made in a single lump sum as soon as
practicable after completion of the Performance Period; provided, however, that
the Participant or, if deceased, the Participant's Beneficiary may petition the
Compensation Committee on the basis of financial hardship to pay the Award
Account as soon as practicable after the Participant's death or Disability. The
Compensation Committee may grant such a petition if it determines on the basis
of the evidence submitted that such action is necessary to prevent financial
hardship to the Participant or his/her heirs.

2.    Section VIII. Vesting and Dollar Conversion

        The first subsection of Section VIII is replaced in its entirety with
the following, which supersedes and controls over any conflicting terms of the
Plan:

        General Rules:    Except as set forth below, a Participant shall be
entitled to the amounts credited to his or her Award Account during the
Performance Period if the Participant is still employed by the

--------------------------------------------------------------------------------


Company or a Subsidiary on December 31, 2003; provided, however, that if the
Participant is not employed on December 31, 2003 by reason of his Approved
Retirement, the Participant shall still be entitled to his or her Award Account
after the performance adjustments required by Section V are effected for the
Performance Period; provided, further, that if (before the end of the
Performance Period) the Participant dies or incurs a disability, the Participant
or, if deceased, the Participant's Beneficiary shall become vested in the Award
Account, and the Award Account shall be determined based on the Participant's
Base Salary for the period ending on the date of death or disability in
accordance with the performance adjustments required by Section V, except that
if the Compensation Committee grants a petition for an immediate distribution on
the basis of financial hardship pursuant to Section VII, the Award Account shall
be determined based on the Target Incentive Award, based on the Participant's
Base Salary for the period ending on the date of death or disability and without
giving effect to the performance adjustments otherwise required by Section V.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18(i)



First Amendment to the Anthem 2001-2003 Long-Term Incentive Plan April 25, 2002
